Citation Nr: 1521636	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment resulting from concurrent payments of Dependency and Indemnity Compensation (DIC), and Survivor Benefit Plan (SBP), in the calculated amount of $10,495.13.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973, and from June 1978 to April 1994.  He died in January 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin, Regional Office (RO), denying the appellant's request for a waiver of the recovery of an overpayment resulting from concurrent payments of DIC benefits and an SBP annuity.  The calculated amount of the total overpayment as considered by the Committee was $10,495.13.

In September 2014, the appellant withdrew her prior request for a Board hearing, in writing.


FINDINGS OF FACT

1.  The overpayment was not due to the appellant's fraud, misrepresentation or bad faith.

2.  The appellant had notified VA that she claimed or was receiving an SBP annuity, in her application for DIC benefits in February 2008. 
 
3.  The appellant received benefits to which she was not entitled because withholding of the SBP annuity ended in April 2008, resulting in concurrent payments of DIC benefits and an SBP annuity.

4.  It would be against equity and good conscience to impose upon the appellant recovery of the indebtedness.

CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation, or bad faith of the appellant; and the criteria for waiver of recovery of the $10,495.13 indebtedness are met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims involving waiver of recovery of overpayment.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA is not for application in the instant case.

II.  Analysis

In cases where there is no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue; and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2014), the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2014). The pertinent regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  (1) fault of debtor-where actions of the debtor contribute to creation of the debt; (2) balancing of faults-weighing fault of debtor against VA fault; (3) undue hardship-whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose-whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment-failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment-reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the debtor versus the fault of VA.  After consideration of the record, the Board finds that the appellant's actions were not at fault for contributing to creation of the debt.  Records show that the appellant had notified VA that she claimed or was receiving an SBP annuity in her application for DIC benefits in February 2008.  Specifically, the appellant checked "yes" in response to whether she has claimed or is receiving SBP annuity from a service department based on the Veteran's death.  Hence, VA knew of the concurrent SBP annuity at the time DIC benefits were awarded in March 2008.  In fact, the notice of the DIC award reflected withholding of the SBP annuity in January 2008; and also reflected that the withholding ended in April 2008.  Under these circumstances, the Board finds that the appellant had notified VA of an SBP annuity.  Although the statement of the case indicates that she was informed she should inform DFAS of her receipt of DIC benefits, DFAS was aware of her DIC benefits as they contacted VA in March 2008 about a possible SBP/DIC overpayment.  She bears no portion of fault in the creation of the indebtedness.  

In regard to whether failure to collect would cause unjust enrichment to the debtor, the appellant had received benefits to which she was not entitled because VA ended the withholding of the SBP annuity in April 2008, which resulted in concurrent payments of DIC benefits and an SBP annuity; and as such, caused unjust enrichment to the debtor.  There is no indication that she changed her position as a result of receipt of concurrent benefits and recouping the indebtedness would not defeat the purpose of the benefits.  When an award of DIC is made covering a period for which death compensation or benefits under the Federal Employee's Compensation Act are paid to the same payee based on the same death, the award of DIC will be made subject to an offset of payments of death compensation or benefits under the Federal Employees' Compensation Act over the same period.  38 C.F.R. § 3.658 (2014).  While Congress repealed the offset for surviving spouses who receive DIC by reason of their having remarried after age 57, there is no indication that the appellant has remarried.  See 38 U.S.C.A. § 1311(e) (2014); see also, Sharp v. U.S. 580 F3d. 1234 (C.A. Fed. 2009).  

Nevertheless, the Board must also consider whether recovery of the overpayment would cause undue financial hardship.
  
The appellant's most recent financial status report from September 2013 reflects that her monthly expenses exceeded her monthly income by $2.98.  At that time she reported that her budget was very limited, and that collecting this debt would create an undue hardship for her.  In July 2013, the appellant reported that, due to the recent rise in her insurance and mortgage payment, she was forced to cut back on her food expenses.    
  
A finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  Here, there is a showing that her expenses exceed income and of some deprivation of basic necessities.  Hence, the Board finds that collection of the indebtedness would be against equity and good conscience.  

Thus waiver of recovery of the overpayment resulting from concurrent payments of DIC benefits and an SBP annuity for the indebtedness is granted.



ORDER

Entitlement to waiver of the recovery of an overpayment resulting from concurrent payments of DIC benefits and an SBP annuity is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


